                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DONALD RAY GILBERT,                            )
                                               )
                              Plaintiff,       )
                                               )
vs.                                            )       Case No. 19-cv-00747-JPG
                                               )
PATRICK MCCOY,                                 )
                                               )
                              Defendant.       )

                            MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Donald Gilbert, who is currently being held at the Massac County Jail, brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983.             The

Court dismissed Plaintiff’s complaint on September 26, 2019, for failure to state claim.

(Doc. 15). Plaintiff has now filed a First Amended Complaint, (Doc. 18), and two Motions for

Status, (Docs. 19 and 20).    In the second Motion for Status, Plaintiff also requests to be

transferred to another jail. (Doc. 20). The First Amended Complaint and Plaintiff’s Motions are

now before the Court.

       The Court must first conduct a preliminary review of the First Amended Complaint

under 28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints and filter

out non-meritorious claims.     28 U.S.C. § 1915A(a).       Any portion of the First Amended

Complaint that is legally frivolous or malicious, fails to state a claim for relief, or requests

money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b). At

this juncture, the factual allegations are liberally construed.          Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                1
                                         The Complaint

       Plaintiff makes the following allegations: Upon arrest for failure to appear in court, Officer

Patrick McCoy, with the Massac County Sheriff’s Office, twisted Plaintiff’s left arm behind his

back so hard that his arm was torn out of socket. (Doc. 18, p. 8). He was then placed in a four

man cell that was already full and given a thin mat for sleeping, despite the fact he was in

continuous pain. The next morning, Plaintiff showed McCoy his arm and asked to see a doctor,

but McCoy said no. (Id.). He also asked to see other jail staff, but was told they were not there.

(Id. at p. 10). He then asked for a grievance form, but McCoy never brought him one. A few

days later, McCoy returned to the cell and told Plaintiff to pack up because he was “bonding out

and sent to Jackson County.” At Jackson County Jail, the booking officer had a nurse examine

Plaintiff’s injured arm. The nurse told Plaintiff that his arm was out of socket. Jackson County

Jail would not take Plaintiff until he was cleared by a doctor and told McCoy that Plaintiff needed

to be taken to an emergency room. (Id.). McCoy refused, saying that Massac County Sheriff

Department would not pay for that and that Plaintiff was no longer his problem. (Id. at p. 9).

McCoy then left. Jackson County Jail told Plaintiff he was free to go because the warrant was

quashed. Plaintiff was then forced to walk over 60 miles to Metropolis, Il. (Id.).

                                            Discussion

       Based on the allegations of the First Amended Complaint, the Court finds it convenient to

divide the pro se action into the following three Counts. The parties and the Court will use these

designations in all future pleadings and orders, unless otherwise directed by this Court:

       Count 1:        Excessive force claim against McCoy for injuring Plaintiff’s arm
                       during his arrest.

       Count 2:        Failure to treat and inadequate medical care claim against McCoy
                       for refusing to obtain medical treatment and take Plaintiff to the
                       hospital for his injured arm.


                                                 2
        Count 3:          Claim against McCoy for leaving Plaintiff at the Jackson County
                          Jail and thereby forcing him to walk back to Massac County.

Any claims that are not identified above should be considered dismissed without prejudice

as inadequately pled under Twombly.1

                                                Counts 1 and 2

        Because Plaintiff claims he was released on bond from Massac County Jail, it appears that

he was a pretrial detainee, rather than a convicted prisoner, at the time of the alleged constitutional

violations. Therefore, the objective unreasonableness standard govern Plaintiff’s claims regarding

excessive force and inadequate medical care. See Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473

(2015); Williams v. Ortiz, 937 F.3d 936, 942 (7th Cir. 2019)(quoting Miranda v. Cty. Lake, 900

F.3d 335, 351 (7th Cir. 2018)).

        Plaintiff’s claims that McCoy used excessive force, injuring his arm, and then refused to

obtain treatment for Plaintiff’s injury. These allegations are sufficient for Counts 1 and 2 to survive

screening.

                                                     Count 3

         Plaintiff claims that upon being released from Massac County Jail, McCoy left him at

Jackson County Jail knowing that Jackson County Jail would not take him. He was then forced to

walk over sixty miles back to Metropolis, IL, constituting cruel and unusual punishment. (Doc. 18,

pp. 1-2). Upon release from custody, however, there is no constitutional right to transportation.

As such, Plaintiff has failed to allege a cognizable claim for relief under Section 1983, and Count

3 will be dismissed without prejudice. See Bonneau v. Tualatin Police Dep’t, No. 11-cv-00341-




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
AA, 2013 WL 1131009 at *3 (D. Or., Mar. 12, 2013) (holding that defendants did not violate a

pretrial detainee’s First Amendment right when he was released on bail without transportation).

                                         Motions for Status

         Plaintiff’s Motions for Status (Docs. 19 and 20) are DENIED as MOOT, in light of this

Order.

         Within his Motion for Status (Doc. 19), Plaintiff also requests for the Court to send him a

copy of the civil rights amendments because he has no legal help or access to a law library. (Id. at

p. 1). This request is DENIED. Should Plaintiff need assistance in litigating his claims, he may

file a motion with the Court asking for the recruitment of counsel on his behalf. Prior to filing the

motion, Plaintiff must first demonstrate that he has made a “reasonable attempt to obtain counsel,”

on his own, see Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007), by (1) contacting at least three

attorneys regarding representation in this case; (2) including in the motion the names and addresses

of at least three attorneys he has contacted; and (3) if available, attaching the letters from the

attorneys who declined representation. When considering the motion, the Court will also examine

whether Plaintiff appears competent to litigate the case himself. Id. If Plaintiff has made no

attempt to obtain counsel on his own or demonstrated he was effectively precluded from doing so,

the Court will deny the request. See Pruitt, 503 F.3d at 655. The Clerk of the Court will be directed

to mail Plaintiff a blank motion for recruitment of counsel form.

                                   Request for Injunctive Relief

         Plaintiff requests to be moved to the Tri-County Jail, which the Court construes as a request

for a preliminary injunction under Federal Rule of Civil Procedure 65(a). (Doc. 20, p. 1). “[A]

preliminary injunction is appropriate only if it seeks relief of the same character sought in the

underlying suit, and deals with a matter presented in that underlying suit.” Hallows v. Madison



                                                  4
County Jail, No. 18-cv-881-JPG, 2018 WL 2118082, at *6 (S.D. Ill. May 8, 2018) (internal

citations omitted); see also Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (“[A] party

moving for a preliminary injunction must necessarily establish a relationship between the injury

claimed in the party’s motion and the conduct asserted in the complaint.”).

       In his request for injunctive relief, Plaintiff claims that (1) his cell is being searched every

day; (2) his towels and washcloths are being taken; (3) clothes are going missing; (4) his legal mail

is being opened; (5) although there are available cells, he is being celled with four other people;

and (6) he is being mistreated because of a previous lawsuit he filed. (Doc. 20, pp. 1-2).

These incidences, however, are outside the scope of the First Amended Complaint. The First

Amended Complaint alleges excessive force upon arrest and inadequate medical care prior to

Plaintiff’s release on bond.      It appears that now, Plaintiff has been rearrested and is

attempting to allege claims and seek relief regarding conditions of confinement and retaliation,

issues wholly outside the claims of this suit. For these reasons, the motion is DENIED without

prejudice.

       If Plaintiff wishes to pursue the unrelated claims alleged in the Motion for Status,

(Doc. 20), he must do so by filing a separate case under 42 U.S.C. § 1983. The Court states no

opinion on the merits of any such claims. If he chooses to file a new law suit, he is warned that

any Section 1983 claims would be subject to the normal rules and consequences attendant to

Section 1983 ligation including payment of the $400 filing fee and a general prohibition

against the filing of frivolous claims.         Further, Plaintiff would have to exhaust his

administrative remedies as to the claims prior to filing suit as exhaustion is a prerequisite to

filing suit. Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004); Perez v. Wisc. Dep’t of Corr.,

182 F.3d 532, 535 (7th Cir. 1999).



                                                  5
                                            Disposition

       IT IS ORDERED that COUNTS 1 and 2 shall proceed against Patrick McCoy and

COUNT 3 is DIMISSED without prejudice.

       IT IS FURTHER ORDERED that Motions for Status (Docs. 19 and 20) including

requests for legal materials and injunctive relief are DENIED without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for McCoy: (1) Form

5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the First Amended

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on Defendant, and the Court will require Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, if Defendant can no longer be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with Defendant’s current work

address, or, if not known, Defendant’s last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Administrative Order No. 244, Defendant needs only respond to the

issues stated in this Merit Review Order.



                                                6
       IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that at the time application was made under 28 U.S.C.

§ 1915 for leave to commence this civil action without being required to prepay fees and costs or

give security for the same, the applicant and his or her attorney were deemed to have entered into

a stipulation that the recovery, if any, secured in the action shall be paid to the Clerk of the Court,

who shall pay therefrom all unpaid costs taxed against plaintiff and remit the balance to plaintiff.

Local Rule 3.1(c)(1).

       IT IS SO ORDERED.
       DATED: November 21, 2019


                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                  7
